Order entered September 9, 2014




                                               In The
                                  Court of Appeals
                           Fifth District of Texas at Dallas
                                       No. 05-13-01634-CV

                           SHAMOUN & NORMAN, LLP, Appellant

                                                 V.

                                ALBERT G. HILL, JR., Appellee

                       On Appeal from the 160th Judicial District Court
                                    Dallas County, Texas
                           Trial Court Cause No. DC-10-14714-H

                                             ORDER
       We GRANT the September 8, 2014 unopposed second motion of appellee/cross-

appellant for an extension of time to file his brief. Appellee/cross-appellant shall file his brief on

or before SEPTEMBER 29, 2014.               We caution appellee/cross-appellant that no further

extension of time will be granted absent extraordinary circumstances.


                                                        /s/   ADA BROWN
                                                              JUSTICE